ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Response After Final Action dated 06/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 37, the prior art of record fails to disclose or render obvious a magnetic stimulation system comprising: a coil  configured to generate a magnetic field  … as part of a transcranial magnetic stimulation (TMS) procedure; and a chamber coupled to the coil and  surrounding at least a portion of the coil;  wherein at least a portion of the chamber comprises a sound absorber, the sound absorber being configured to reduce noise produced by the coil, and wherein the coil and the chamber are disposed within a housing configured to conform to a head of a human subject  in combination with all the other features as explicitly, positively and specifically recited by the Applicants. 
As per independent Claim 44
The criticality of the features which is also disclosed in at least para. [0011] of the specification is that the ferrofluidic cooling apparatus is applicable for high voltage applications and facilitates convectively circulating a ferrofluid to cool a high voltage magnetic device while also enabling use the ferrofluid to cool such a high voltage magnetic device while also mitigating acoustical noise. 
Closest prior arts of record, US 6074385 A to Klopotek discloses a cooling fluid chamber comprising a housing adapted to be coupled to a component that generates a magnetic field of sufficient strength to stimulate anatomical tissue and a cooling fluid disposed within the housing for cooling the component while prior art to US 4078392 A to  Kestner discloses ferrofluid cooling chamber  wherein the housing is configured to facilitate thermal and magnetic convection of the fluid while US 4808079 A to Crowley discloses wherein the housing is configured to facilitate thermal and magnetic convection of the ferrofluid. US 3287677 A to Mohr Glenn R discloses high frequency transformer core comprised of magnetic fluid. US 5462685 A to Raj; Kuldip et al. discloses a convection-cooled electromagnetic device, such as a transformer, and methods of cooling that utilize a ferrofluid as a cooling medium. US 6242994 B1 to Li; Zhixin et al. discloses  ferrofluid-based solenoid that includes a movable plunger surrounded by a ferrofluid to overcome the viscosity of the ferrofluid environment surrounding the plunger. US 20010031906 A1 to Ishikawa, Norio et al. discloses a method for magnetically stimulating biological body to treat or diagnose by applying a time-varying magnetic field to disease part, wherein alternate frequency, inductance, pulse width, peak value of current, and stimulation frequency are set appropriately for the disease part, and a litz wire coil is used to produce the time-varying magnetic field such that the effective A.C. resistance with the skin effect reduced, the power consumption 
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claims 37 and 44 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 38-43 which depend upon independent base claim 37, dependent claims 38-43 are allowable due to their direct/indirect dependency on allowable base claim 37. 
As per dependent claims 45-48 which depend upon independent base claim 44, dependent claims 45-48 are allowable due to their direct/indirect dependency on allowable base claim 44. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        July 6, 2021